Citation Nr: 1108089	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  10-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1946 to May 1947 with unverified service from February 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, denying, among other issues, the claim currently on appeal.  

In his January 2010 appeal to the Board, the Veteran requested a hearing at the Board's Central Office in Washington, DC.  However, in December 2010, the Veteran indicated that he no longer desired a hearing before a Board member in Washington, DC or at his local RO and that he was cancelling his requested hearing.  

The issue of entitlement to service connection for the residuals of spinal meningitis appears to have been raised in the Veteran's January 2010 appeal to the Board, but this has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

According to a May 2003 VA audiology consultation report, the Veteran was suffering from bilateral hearing loss of a gradual onset over the previous seven years.  This would suggest that the Veteran's bilateral hearing loss did not manifest for close to 50 years after the Veteran's separation from active duty, indicating that he has not suffered from chronic symptomatology of hearing loss since his separation from active duty.  Nonetheless, the May 2003 audiologist appears to have found the Veteran's lay statements significant, noting that he reported being unable to hear for a day or two during active duty after a gun went off next to his left ear.  In addition, the Veteran indicated in his October 2008 notice of disagreement that he suffered an ear infection in his left ear during active military service and that he could hardly hear anything.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, the Veteran clearly suffers from bilateral hearing loss.  In addition, the May 2003 VA audiologist found it significant to note that the Veteran reported losing his hearing in the left ear for several days during active military service as a result of a gun going off near his left ear.  Therefore, there is medical evidence of a current disability, as well as lay evidence of an event in military service.  Unfortunately, the record is lacking most of the Veteran's service treatment records, as attempts by the RO to obtain these records have been largely unsuccessful.  While there is evidence of a normal whisper test performed at the time of separation, this is not reliable evidence of the Veteran's hearing at the time of separation.  

In light of the above circumstances, the Board finds that the Veteran should be afforded a VA examination for his bilateral hearing loss before appellate review may proceed.  While there is no medical evidence of hearing loss during active duty, the record appears to be missing the majority of the Veteran's service treatment records.  In addition, the Veteran himself reported an event during military service that resulted in hearing loss, which appears to have been found to be relevant by the May 2003 audiologist.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Finally, the Veteran's representative requested a VA examination in a December 2010 Informal Hearing Presentation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's hearing loss manifested during, or as a result of, active military service.  When making this determination, the examiner is asked to consider and discuss the Veteran's lay assertions regarding in-service noise exposure and an ear infection.  A complete rationale must be provided for any opinion offered.  

2.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

